DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Allowable Subject Matter
Claims 31-50 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 31-34 are allowed because none of the prior art of record discloses or 
suggests controlling the photovoltaic DC-DC converter by closing the maximum power peak tracking control loop on the photovoltaic output from the string of solar cells while the photovoltaic DC-DC converter converts the at least one DC photovoltaic input into the converter DC photovoltaic output, wherein the photovoltaic DC-DC converter includes a buck+boost converter and the controlling includes operating the DC-DC converter as a buck converter in a buck mode and as a boost converter in a boost mode, in combination with the remaining claimed features.
	Claims 35-39 and 42 are allowed because none of the prior art of record discloses or suggests controlling the photovoltaic DC-DC converter by closing the maximum power peak tracking control loop on the photovoltaic output from the string of solar cells while said photovoltaic DC-DC converter converts the at least one DC photovoltaic input into the converted DC photovoltaic output, wherein the photovoltaic DC-DC converter includes a buck+boost converter and the controlling includes operating the DC-DC converter as a buck converter in a buck mode and as a boost converter in a boost mode, in combination with the remaining claimed features.
	Claims 40-41 are allowed because none of the prior art of record discloses or suggests controlling the photovoltaic DC-DC converter by closing the maximum power peak tracking control loop on the photovoltaic output from the string of solar cells while the photovoltaic DC-DC converter converts the at least one DC photovoltaic input into the converted DC photovoltaic output, wherein the photovoltaic DC-DC converter includes a buck/boost converter that efficiently transfers substantially all power of the DC photovoltaic input to the converted DC photovoltaic output, in combination with the remaining claimed features.
	Claims 43-46 are allowed because none of the prior art of record discloses or suggests controlling the photovoltaic DC-DC converter by closing a maximum power peak tracking control loop on the DC photovoltaic input at least some times while the photovoltaic DC-DC converter converts the DC photovoltaic input into the converted DC photovoltaic output, wherein the photovoltaic DC-DC converter efficiently transfers substantially all power of the DC photovoltaic output from the solar panel to the converted DC photovoltaic output, and the controlling includes increasing a photovoltaic load impedance and decreasing the photovoltaic load impedance without restricting a voltage on the converted DC photovoltaic output, in combination with the remaining claimed features.
	Claim 47 is allowed because none of the prior art of record discloses or suggests controlling the photovoltaic DC-DC converter by closing the maximum power peak tracking control loop on the photovoltaic output from the string of solar cells while the photovoltaic DC-DC converter converts the at least one DC photovoltaic input into the converted DC photovoltaic output, wherein the photovoltaic DC-DC converter efficiently transfers substantially all power of the DC photovoltaic input to the converted DC photovoltaic output, and the controlling includes increasing a photovoltaic load impedance and decreasing the photovoltaic load impedance, in combination with the remaining claimed features.
	Claim 48 is allowed because none of the prior art of record discloses or suggests controlling the photovoltaic DC-DC converter by closing the maximum power peak tracking control loop on the photovoltaic output from the string of solar cells while said photovoltaic DC-DC converter converts the at least one DC photovoltaic input into the converted DC photovoltaic output, in combination with the remaining claimed features.
	Claim 49 is allowed because none of the prior art of record discloses or suggests converting the plurality of DC power outputs to a plurality of converted DC power outputs, respectively, each DC power output converted using a different maximum power peak tracking control loop, in combination with the remaining claimed features.
	Claim 50 is allowed because none of the prior art of record discloses or suggests converting the plurality of DC power outputs to a plurality of converted DC power outputs using a plurality of DC/DC converters, respectively, each DC/DC converter operable as a buck converter and as a boost converter, and each DC/DC power converter controlled by a different respective maximum power peak tracking control loop that configures the DC/DC converter between buck converter operation and boost converter operation, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836